ON appellant’s motion for rehearing.
BEAUCHAMP, Judge.
In his motion for rehearing appellant complains that the original opinion does not discuss his Bill of Exception No. 2, upon which he apparently relies chiefly for reversal of his case.
We have examined Bill of Exception No. 2, together with the statement of facts bearing on the subject, and are unable to agree with the position taken by appellant. Objection was made to the introduction of the signed confession given to the prosecuting attorney. Appellant admitted that he signed a confession, and the signature is not in dispute. He claims that his confession was only to the effect that he had sold the cattle to certain parties. After making this, he took the officers to the parties and the cattle were recovered. This is in compliance with Article 727, Vernon’s Ann. C.C.P., unless it may be shown that the same has been altered or added to after he had signed same, or that it was produced by reason of fear and coercion, as testified to by him. The issue thus raised in each instance was controverted and an issue thereon given to the jury in the court’s charge. Their verdict resulted in a finding against this contention.
It is argued in the motion that this evidence was not controverted by the officers after the accused had testified as to their misconduct. Our examination of the statement of facts reveals a denial that such things took place, as was stated in the original opinion. We are, therefore, unable to sustain the argument and to apply to this case the rule laid down in the authorities cited.
The motion for rehearing is overruled.